Citation Nr: 1242504	
Decision Date: 12/12/12    Archive Date: 12/20/12

DOCKET NO.  05-32 985	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for sterility, to include as a result of herbicide exposure. 

2.  Entitlement to service connection for sleep apnea as secondary to posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Arif Syed, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to November 1969, January 1975 to January 1977, and September 1990 to September 1991, in addition to over 17 years of service in the Naval Reserves. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from April 2005 and July 2006 rating decisions of the Department of Veterans' Affairs (VA) regional office (RO) located in North Little Rock, Arkansas. 

In September 2006, the Veteran testified at a Travel Board hearing at the RO located in North Little Rock, Arkansas.  A transcript of the proceeding has been associated with the claims file. 

In May 2007 and May 2011, the Board remanded the Veteran's claims.  The VA Appeals Management Center (AMC) continued the previous denial of the claims in May 2010 and October 2012 supplemental statements of the case (SSOCs).  Accordingly, the Veteran's VA claims folder has been returned to the Board for further appellate proceedings.

In August 2010, the Veteran was notified that the Acting Veterans Law Judge who conducted the September 2006 Travel Board hearing is no longer employed by the Board, and the Veteran was provided with an opportunity for a new Board hearing. See 38 C.F.R. § 20.717.  In response, in September 2010, the Veteran notified the Board that he did not wish to have another hearing.  Therefore, the matters on appeal are ready for further review.



FINDINGS OF FACT

1.  The Veteran served in the Republic of Vietnam; accordingly, exposure to herbicides is presumed.  

2.  The competent and probative evidence does not support a finding that a relationship exists between the Veteran's currently diagnosed sterility disability and his military service, and his sterility disability is not a presumptive disorder for exposure to herbicides.

3.  The competent and probative evidence of record shows that the Veteran's diagnosed sleep apnea is not causally related to his service-connected PTSD, and is not aggravated by his PTSD.


CONCLUSIONS OF LAW

1.  A sterility disability was not incurred in or aggravated by active service, nor may it be presumed to have been so incurred or aggravated. 38 U.S.C.A. §§ 1101, 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2012).

2.  Entitlement to service connection for sleep apnea as secondary to or aggravated by service-connected PTSD is not warranted.  38 C.F.R. § 3.310 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks entitlement to service connection for sterility, to include as due to herbicide exposure and for sleep apnea, claimed as secondary to service-connected PTSD.  

In the interest of clarity, the Board will discuss certain preliminary matters.  The issues on appeal will then be analyzed and a decision rendered.

Stegall concerns

As noted above, in March 2007 and May 2011, the Board remanded these claims and ordered either the agency of original jurisdiction (AOJ) or AMC to obtain outstanding VA, private, and service treatment records as well as schedule the Veteran for VA examinations for his sterility and sleep apnea and associate a report of the examinations with his claims folder.  The Veteran's claims were then to be readjudicated.  

Pursuant to the Board's remand instructions, the AMC attempted to obtain the Veteran's outstanding VA, private, and service treatment records.  Additionally, the Veteran was provided with VA examinations for his sterility and sleep apnea in June 2011, and reports of the examinations were associated with his claims folder.  The Veteran's claims were readjudicated via the May 2010 and October 2012 SSOCs.  

Accordingly, the Board's remand instructions have been substantially complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) [where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance].  

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced duty on the part of VA to notify a claimant as to the information and evidence necessary to substantiate a claim for VA benefits.  The VCAA also defines the obligations of VA with respect to its statutory duty to assist a claimant in the development of his claim.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002).

Notice

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2012), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).

In the case at hand, the record reflects that the originating agency provided the Veteran with the required notice by a letter mailed in February 2005, and notice with respect to the effective-date element of the claim, by a letter mailed in May 2006.  Although the May 2006 letter pertaining to the effective-date element of the claim was provided after the initial adjudication of the sterility claim, the Board finds that the Veteran has not been prejudiced by the timing of this letter.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  In this regard, the Board notes that following the provision of the required notice and the completion of all indicated development of the record, the AMC readjudicated the Veteran's claim in a September 2006 statement of the case (SOC) as well as the May 2010 and October 2012 SSOCs.  See Overton v. Nicholson, 20 Vet. App. 427, 437 (2006) (A timing error may be cured by a new VCAA notification followed by a readjudication of the claim).  There is no indication or reason to believe that the ultimate decision of the originating agency on the merits of the claim would have been different had complete VCAA notice been provided at an earlier time.


Duty to assist

In general, the VCAA provides that VA shall make reasonable efforts to assist a claimant in obtaining evidence necessary to substantiate a claim for VA benefits, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  The law affords that the assistance provided by VA shall include providing a medical examination or obtaining a medical opinion when such an examination or opinion is necessary to make a decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2012).  

In the instant case, the Board finds reasonable efforts have been made to assist the Veteran in obtaining evidence necessary to substantiate his claims.  There is no reasonable possibility that further assistance would aid in substantiating the claims.  The pertinent evidence of record includes the Veteran's statements, service treatment records, as well as VA and private treatment records.  

The Veteran was afforded VA examinations in June 2011.  The examination reports reflect that the examiners interviewed and examined the Veteran, reviewed his claims folder, reviewed his past medical history, documented his current medical conditions, and rendered appropriate diagnoses consistent with the remainder of the evidence of record.  The Board therefore concludes that the VA examination reports are adequate for evaluation purposes.  See 38 C.F.R. § 4.2 (2012); see also Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) [holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate].  

The Board notes that in a statement dated April 2006, the Veteran's wife identified private treatment records relating to a surgical procedure that the Veteran underwent involving his vas deferens in the 1980s.  See the September 2006 Board hearing transcript, page 26.   However, a memorandum dated October 2012 indicates that these records are unavailable.  The AMC notified the Veteran of the unavailability of these records in a letter dated in September 2012.  Accordingly, the Board finds that remand for these treatment records is not necessary as the AMC made a sufficient attempt to locate these records.  See Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992) (the "'duty to assist' is not a license for a 'fishing expedition' to determine if there might be some unspecified information which could possibly support a claim . . . [and] this duty is limited to specifically identified documents that by their description would be facially relevant and material to the claim").
 
The Board finds that under the circumstances of this case, VA has satisfied the notification and duty to assist provisions of the law and that no further action pursuant to the VCAA need be undertaken on the Veteran's behalf.

The Board additionally observes that all appropriate due process concerns have been satisfied.  See 38 C.F.R. § 3.103 (2012).  The Veteran has been accorded the opportunity to present evidence and argument in support of his claims.  He has retained the services of a representative.  He was afforded a personal hearing in September 2006.

Accordingly, the Board will proceed to a decision.

Service connection for sterility

Generally, service connection may be granted for disability or injury incurred in or aggravated by active military service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2012).

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  
Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) . 

In order to show a chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  When the fact or chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim.  There must be competent medical evidence unless the evidence relates to a condition as to which lay observation is competent to identify its existence.  See 38 C.F.R. § 3.303(b) (2012).

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 U.S.C.A. § 1116; 38 C.F.R. § 3.307(a)(6)(iii).  If so, the veteran is thereby entitled to a presumption of service connection for certain disorders listed under 38 C.F.R. § 3.309(e).  These diseases are chloracne; type II diabetes; Hodgkin's disease; chronic lymphocytic leukemia; multiple myeloma; non-Hodgkin's lymphoma; acute and subacute peripheral neuropathy (defined as transient peripheral neuropathy that appears within weeks or months of exposure to an herbicide agent and resolves within two years of the date of onset); porphyria cutanea tarda; prostate cancer; respiratory cancers; AL amyloidosis, and soft-tissue sarcomas (other than osteosarcoma, chondrosarcoma, Kaposi's sarcoma, or mesothelioma).  38 C.F.R. § 3.309(e) (2012). 

Notwithstanding the foregoing, the United States Court of Appeals for the Federal Circuit has determined that the Veterans' Dioxin and Radiation Exposure Compensation Standards (Radiation Compensation) Act, Pub. L. No. 98-542, § 5, 98 Stat. 2724, 2727- 29 (1984), does not preclude a veteran from establishing service connection with proof of actual direct causation.  Combee v. Brown, 34 F.3d 1039 (Fed.Cir. 1994).  The Court has specifically held that the provisions of Combee are applicable in cases involving Agent Orange exposure.  McCartt v. West, 12 Vet. App. 164, 167 (1999).

After the evidence is assembled, it is the Board's responsibility to evaluate the entire record.  See 38 U.S.C.A. § 7104(a) (West 2002).  When there is an approximate balance of evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.3 (2012).  

In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United States Court of Appeals for Veterans Claims (Court) stated that "a veteran need only demonstrate that there is an 'approximate balance of positive and negative evidence' in order to prevail."  To deny a claim on its merits, the preponderance of the evidence must be against the claim.  See Alemany v. Brown, 9 Vet App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

In this case, the medical evidence of record indicates diagnosis of a disability manifested by sterility.  See, e.g., the June 2011 VA examination report.  

Concerning in-service disease, the Veteran's service treatment records are absent any complaints of or treatment for a disability manifested by sterility.  On the contrary, the first competent postservice evidence of sterility is dated in February 2005.  See the Veteran's claim for VA benefits dated February 2005.  This was more than 10 years after the Veteran's discharge from active duty.  

The lack of time between service discharge and onset of disability does not in and of itself preclude establishing service connection for this disability if the competent evidence shows that the disability is related to an in-service event such as the Veteran's claimed in-service herbicide exposure.  In this regard, service personnel records confirm the Veteran's service in the Republic of Vietnam.  Furthermore, the Board presumes that the Veteran was exposed to herbicides during his service in Vietnam.  See 38 U.S.C.A. § 1116(f) (West 2002); 38 C.F.R. § 3.307(a)(6)(iii) (2012).  

As discussed above, according to 38 C.F.R. § 3.309(e) (2012), certain diseases may be presumed to be related to exposure to herbicides; the Veteran's claimed disability, however, is not included in the above-indicated diseases associated with exposure to an herbicide agent.  See 38 C.F.R. § 3.309(e) (2012).  The competent and probative evidence shows that the Veteran has been diagnosed with a disability manifested by sterility; this is not a presumptive condition under 38 U.S.C.A.          § 1116(b).  Therefore, the Veteran's sterility may not be presumed to be related to herbicide exposure.  However, service connection based on direct causation may still be established pursuant to Combee v. Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).

Turning to the crucial question of a causal relationship, the competent and probative evidence demonstrates that the Veteran's currently diagnosed sterility disability is not related to his military service, to include herbicide exposure.  Specifically, the Veteran was afforded a VA examination in June 2011.  The VA examiner considered the Veteran's complaints, to include complaints of sterility and in-service herbicide exposure.  After examination of the Veteran and consideration of his medical history, the VA examiner concluded, "I can find no evidence that infertility or sterility is noted in Veterans who have served in Vietnam and had Agent Orange exposure, so my assumption is that [the Veteran's] sterility would not be related to his military service as a Navy Seal in Vietnam with herbicidal exposure but that it is on an idiopathic basis and unrelated to his military service."  The examiner's rationale for his conclusion was based on his review of the Veteran's medical history and examination of the Veteran as well as his review of medical literature which did not indicate a relationship between sterility or infertility and herbicide exposure.  

The June 2011 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  Additionally, the June 2011 VA examiner's opinion appears to be consistent with the Veteran's medical history, which is absent any symptomatology of sterility for several years after service.    

The Board observes that the Veteran's wife opined in her April 2006 statement that the Veteran is sterile due to herbicide exposure in service.  The evidence of record indicates that the Veteran's wife is a nurse.  See, e.g., a VA examination report dated May 2005.  Notably, although not disparaging the qualifications of the Veteran's wife, see Goss v. Brown, 9 Vet. App. 109 (1996), her qualifications are less impressive than those of the June 2011 VA examiner, a VA physician, who specifically reported that the Veteran's current sterility is not related to his military service, to include herbicide exposure.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data].  Further, the Veteran's wife did not provide a rationale as to her conclusion that the Veteran's sterility is related to his military service.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  On the contrary, as discussed above, the June 2011 VA examiner reviewed the Veteran's available military records as well as the Veteran's entire medical history, and concluded that the evidence of record, to include examination of the Veteran, as well as review of medical literature did not support a relationship between the Veteran's sterility and his military service.  Accordingly, the Board finds that the April 2006 statement by the Veteran's wife is of less probative value than the report of the June 2011 VA examiner.  
 
In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  "Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran, while entirely competent to report his symptoms both current and past (including infertility), has presented no probative clinical evidence of a nexus between his sterility disability and his military service, to include exposure to herbicides.   In this regard, the Board finds that the Veteran as a lay person is not competent to associate any of his claimed symptoms to his military service, to include herbicide exposure.  That is, he is not competent to opine on matters such as the etiology of his current sterility.  Such opinion requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that contentions from the Veteran with regard to a medical nexus between his sterility and military service, to include herbicide exposure, to be of no probative value.  See 38 C.F.R. § 3.159(a)(1) (2012) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  Accordingly, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

The Board is aware of the provisions of 38 C.F.R. § 3.303(b), discussed above, relating to chronicity and continuity of symptomatology.  The Board notes that the Veteran appears to be contending that he has had a sterility disability continually since service.  However, he has also explained how this was discovered in the early 1980's following his third marriage after he and his wife both underwent fertility testing.  Therefore, this is not a case in which there is credible lay evidence of a continuity of symptomatology since service. 

In short, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sterility, to include as due to herbicide agent.  The benefit sought on appeal is accordingly denied.

In closing, the Board again notes that the Veteran has reported that his sterility was diagnosed between his second and third periods of active duty.  He has never asserted, however, that such disability was in any way aggravated by his final period, and there is nothing else of record raising such as a possibility.  Rather, he has consistently argued that the disorder is related to his service in Vietnam.  See Robinson v. Mansfield, 21 Vet. App. 545 (2008) (holding that the Board is not obligated to investigate all possible theories of entitlement, but rather, only as to those raised by the appellant or the evidence of record).  Therefore, the Board has limited its analysis to the question of whether the claimed sterility was incurred as a result of his active service in Vietnam.


Service connection for sleep apnea

The law and regulations pertaining generally to service connection claims have been set forth above and will not be repeated here.

Service connection may be granted for a disability that is proximately due to, the result of, or aggravated by a service-connected disability.  See 38 C.F.R. § 3.310(a) (2012); see also Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service-connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  See Allen v. Brown, 7 Vet. App. 439, 448 (1995). 

In order to establish service connection for a claimed disability on a secondary basis, there must be (1) medical evidence of a current disability; (2) a service-connected disability; and (3) medical evidence of a nexus between the service-connected disease or injury and the current disability.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

The Veteran contends that his service-connected PTSD caused his current sleep apnea.  See, e.g., the September 2006 Board hearing transcript, page 22.

It is undisputed that the Veteran is currently diagnosed with sleep apnea.  See, e.g., the June 2011 VA examination report.  Accordingly, one of the three elements for service connection has been satisfied.  Wallin v. West, 11 Vet. App. 509, 512 (1998).  Additionally, Wallin element (2) has been met; the Veteran is service-connected for PTSD.  

Turning to crucial element (3), medical nexus, the Board has carefully evaluated the evidence and, for reasons stated immediately below, finds that a preponderance of the competent and probative evidence of record supports a finding that the Veteran's current sleep apnea is not related to his PTSD.

Specifically, the Veteran was afforded a VA examination in June 2011 for his sleep apnea.  In addition to the results of a current physical examination, the VA examiner considered the Veteran's history of sleep apnea as well as his PTSD symptomatology.  After examination of the Veteran and consideration of his medical history, the VA examiner diagnosed the Veteran with obstructive sleep apnea requiring continuous positive airway pressure machine and concluded that "the Veteran's obstructive sleep apnea is not secondary or related to his [PTSD] and has not been aggravated by his [PTSD]."  The examiner's rationale for his conclusion was based on his finding that the etiology of the Veteran's obstructive sleep apnea included obstruction from throat anatomy as well as obesity.  He also reported that there was no objective medical data that stated PTSD causes or aggravates obstructive sleep apnea.        

The June 2011 VA examination report appears to have been based upon thorough review of the record, thorough examination of the Veteran, and thoughtful analysis of the Veteran's entire history.  See Bloom v. West, 12 Vet. App. 185, 187 (1999) [the probative value of a physician's statement is dependent, in part, upon the extent to which it reflects "clinical data or other rationale to support his opinion"].  
  
The Board observes that the Veteran's wife indicated in a statement dated May 2005 that the Veteran's PTSD is related to his current sleep apnea.  As noted above, the evidence of record indicates that the Veteran's wife is a nurse.  Furthermore, a VA physician noted in a May 2006 treatment record that the Veteran "has had the PTSD related sleep problems over 35 years."  

Although not disparaging the qualifications of the Veteran's wife, see Goss v. Brown, 9 Vet. App. 109 (1996), her qualifications are less impressive than those of the June 2011 VA examiner, a VA physician, who specifically reported that the Veteran's current sleep apnea is not caused or aggravated by his PTSD.  See Black v. Brown, 10 Vet. App. 297, 284 (1997) [in evaluating the probative value of medical statements, the Board looks at factors such as the individual knowledge and skill in analyzing the medical data].  Additionally, neither the Veteran's wife nor the VA physician who indicated that the Veteran has had PTSD related sleep problems provided a rationale to a finding that the Veteran's sleep apnea is related to his PTSD.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) [the failure of the health care provider to provide a basis for his/her opinion goes to the weight or credibility of the evidence].  On the contrary, as discussed above, the June 2011 VA examiner reviewed the Veteran's entire medical history and concluded that the evidence of record, to include examination of the Veteran, as well as review of medical data did not support a relationship between the Veteran's sleep apnea and his PTSD.  Furthermore, he reported that the etiology of the Veteran's sleep apnea included obstruction from throat anatomy along with obesity.  Accordingly, the Board finds that the May 2005 statement by the Veteran's wife as well as the May 2006 VA treatment record indicating the Veteran's PTSD is related to his sleep apnea are of less probative value than the report of the June 2011 VA examiner.  

In relevant part, 38 U.S.C.A. 1154(a) (West 2002) requires that VA give "due consideration" to "all pertinent medical and lay evidence" in evaluating a claim for disability or death benefits.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).
"Lay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence").

The Board notes that the Veteran is entirely competent to report his symptoms both current and past (including difficulty sleeping and breathing).  However, the Veteran, as a lay person, is not competent to attribute any of his claimed symptoms of his sleep apnea to his service-connected PTSD.  The Veteran has presented no probative clinical evidence of a nexus between his sleep apnea and service-connected PTSD.  The Board finds that an opinion as to cause or aggravation of sleep apnea requires specific medical training and is beyond the competency of the Veteran or any other lay person.  In the absence of evidence indicating that the Veteran has the medical training to render medical opinions, the Board must find that his contention with regard to a medical nexus between his sleep apnea and PTSD to be of no probative value.  See also 38 C.F.R. § 3.159(a)(1) (2012) [competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions].  As such, the statements offered by the Veteran in support of his own claim are not competent evidence of a medical nexus.

Accordingly, the Veteran has not presented competent and probative evidence of a link between his service-connected PTSD and the symptoms of sleep apnea. Element (3) of the required criteria for an award of service connection is not met, and the Veteran's claim fails on this basis.  
 
In conclusion, for the reasons and bases expressed above the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for sleep apnea, claimed as secondary to service-connected PTSD.  The benefit sought on appeal is accordingly denied.


ORDER

Entitlement to service connection for sterility, to include as a result of herbicide exposure is denied. 

Entitlement to service connection for sleep apnea as secondary to PTSD is denied.



____________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


